UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-145088 COYOTE HILLS GOLF, INC. (Exact name of registrant as specified in its charter) Nevada 20-8242820 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 711 N. 81ST Place, Mesa, AZ (Address of principal executive offices) (Zip Code) (480) 335-7351 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer[] Accelerated filer [] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X]No [] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $0.001 par value 11,100,000 shares (Class) (Outstanding as at May 13, 2010) COYOTE HILLS GOLF, INC. (A Development Stage Company) Table of Contents Page PART I – FINANCIAL INFORMATION 3 Unaudited Financial Statements 3 Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Management's Discussion and Analysis of Financial Condition and Results of Operation 11 Controls and Procedures 12 PART II – OTHER INFORMATION 14 Unregistered Sales of Equity Securities and Use of Proceeds 14 Exhibits and Reports on Form 8-K 14 SIGNATURES 15 2 PART I – FINANCIAL INFORMATION Unaudited Financial Statements The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission ("Commission"). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, which are included in the Company's Annual Report on Form 10-K previously filed with the Commission on March 25, 2010. 3 COYOTE HILLS GOLF, INC. (A Development Stage Company) Condensed Balance Sheets March 31, December 31, (unaudited) (audited) Assets Current assets: Cash $ $ Inventory Prepaid expenses and current deposits Total current assets Fixed assets, net of accumulated depreciation of $617 and $530 as of 3/31/2010 and 12/31/2009, respectively Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Total current liabilities Total liabilities Stockholders’ equity Preferred stock, $0.001 par value, 100,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 11,100,000 shares issued and outstanding as of 3/31/2010 and 12/31/2009, respectively Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholder’s equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 4 COYOTE HILLS GOLF, INC. (A Development Stage Company) Condensed Statements of Operations (unaudited) For the three months ended Inception March 31, (January 8, 2007) to March 31, 2010 Revenue $
